Citation Nr: 0202188	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury, including arthritic changes, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for tinea 
pedis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1973 
to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  
Following perfection of a timely appeal of the issues listed 
on the title page of this decision, the veteran moved.  Due 
to his change in residence, his claims folder was transferred 
from the RO in Cleveland, Ohio to the RO in St. Petersburg, 
Florida.  


REMAND

At the October 2001 videoconference hearing, the veteran 
raised the issues of entitlement to service connection for a 
right knee disability (new and material), depression, a 
gastrointestinal disorder and a cervical spine disorder on a 
secondary basis.  These claims are inextricably intertwined 
with the veteran's current claim for a total rating for 
compensation purposes based on individual unemployability 
and, as such, must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA),  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In response to a request by the RO, the Social Security 
Administration (SSA) in June 2000, reported that the veteran 
was not entitled to disability or SSI benefits at that time 
and that the SSA had no medical records of the veteran on 
file.  During a hearing conducted via videoconferencing with 
the undersigned Member of the Board in October 2001, the 
veteran testified that he was receiving disability benefits 
from the SSA primarily on the basis of his back and bilateral 
knee disorders.  As such, the Board finds that the SSA 
records should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

The veteran testified that he has received treatment for his 
service-connected disabilities from various private 
physicians, including Dr. Shendler and additional doctors in 
Tylersville and Palm Bay as well as at several VA facilities, 
including the Tampa, Cleveland, and Orlando VA Medical 
Centers (VAMCs).  Hearing transcript (T.) at 8-12, 21-22.  A 
review of the claims folder indicates that a portion of these 
records are on file.  However, it is unclear whether all 
available, current, relevant treatment records have been 
obtained. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Service connection is in effect for residuals of a left knee 
injury with arthritis rated as 10 percent disabling under 
Diagnostic Codes 5010 and 5257.  Diagnostic Code 5010 
provides that traumatic arthritis will be rated under 
Diagnostic Code 5003, which provides for the evaluation of 
degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When slight, a rating of 10 percent is 
warranted.  When moderate, a rating of 20 percent is 
provided. When severe, a rating of 30 percent is provided.

Under VA General Counsel Opinion, VAOPGCPREC 23- 97 (July 
1997), it was held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 (5010) 
for limitation of motion and 5257. Also, VAOPGCPREC 9-98 
(August 1998) indicates that when a knee disability is rated 
under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating.

A review of the November 2001 rating action and the statement 
of the case shows that the claim for an increased rating for 
the low back disability was denied on the basis that 
pronounced intervertebral disc syndrome was not shown under 
Diagnostic Code 5293.  As such, the Board is satisfied that 
service connection is in effect for the degenerative disc 
disease of the lumbar spine.  

The most recent VA evaluation was a general medical 
examination conducted in August 2000.  In view of the 
previously stated facts, the Board is of the opinion that 
specialized VA examinations are warranted. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for the disabilities in 
issue, which have not been previously 
submitted, to include Dr. Shendler and 
physicians in Tylersville and Palm Bay.  
The veteran should be asked to specify the 
dates and locations where he received 
treatment at VA medical facilities.

3.  The RO is requested to obtain the 
current VA treatment records. 

4.  The RO is requested to take the 
appropriate action to obtain a copy of 
the SSA decision awarding benefits copies 
and the evidence on which the decision 
was based. 

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the service-connected 
residuals of a left knee injury, including 
arthritic changes.  The claims folder and 
a copy of this remand should be made 
available to the examiner prior to the 
examination.  All testing deemed necessary 
should be conducted.  It is requested that 
the examiner obtain a detailed 
occupational history.  The examiner should 
specifically note the range of motion of 
left knee as well as the extent of any 
recurrent subluxation or lateral 
instability of his left knee.  The 
examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-up or extended use.  DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
prior to conducting the examination.  It 
is requested that electromyogram and nerve 
conduction studies be performed.  Any 
other tests and studies deemed necessary 
should also be accomplished at this time.  
The examination should include the ranges 
of motion of the lumbar spine and the 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine.  The examiner should describe all 
neurological symptoms, including any 
demonstrable muscle spasm and/or absent 
ankle jerk.  It is requested that the 
examiner identify all manifestations of 
the service connected disc disease of the 
lumbar spine as opposed to any neuropathy 
of the lower extremities, which is non-
service connected.  The examiner should 
also describe any functional loss due to 
pain, weakened movement, excess 
fatigability, and incoordination, to 
include the degree of functional loss that 
is likely to result from flare-up or 
extended use.  DeLuca v. Brown, 8 Vet. 
App. 202, 205-07 (1995).  A complete 
rationale for any opinion expressed should 
be included in the examination report.

7.  A VA examination should be conducted 
by a dermatologist to determine the 
nature and severity of his 
service-connected tinea pedis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner 
in conjunction with the examination.  Any 
specialized testing deemed necessary 
should be performed.  The examiner should 
discuss the presence, including frequency 
and extent, or absence of any exudation, 
itching, lesions, disfigurement, 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, and 
repugnance.  

8.  The RO should formally adjudicate the 
issues of entitlement to service 
connection for a right knee disability 
(new and material), depression, a 
gastrointestinal disorder and a cervical 
spine disorder on a secondary basis.  If 
the benefits sought are not granted, the 
veteran should be notified of the denials 
and of his appellate rights.  

9.  Following any additional development 
deemed necessary, the RO should 
re-adjudicate the issues in appellate 
status, to include whether a separate 
rating is warranted for the arthritis of 
the left knee. 

If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




